           Case 1:20-cv-00751-MLB Document 1 Filed 02/18/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
FREIGHTWAVES, INC.                     )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )       Case No. ___________
                                       )
SLYNC, INC.,                           )
                                       )
      Defendant.                       )
                                       )

                                  COMPLAINT
      Plaintiff, by and through counsel, and for his Complaint against the

Defendant, hereby states as follows:

                                INTRODUCTION
      1.      On or about June 29, 2018, FreightWaves, Inc., f/k/a TransRisk, Inc.,

("Plaintiff" or "FreightWaves") entered a contract with Slync, Inc. ("Defendant" or

"Slync"). The Event Sponsorship Agreement (the "Agreement"), attached as Exhibit

A, set out the obligations of the parties. Slync failed to make payments required by

the Agreement and has repudiated the Agreement.

                         JURISDICTION AND VENUE
      2.      Plaintiff is a Delaware Corporation with its primary place of business

in Chattanooga, Tennessee.




                                           1
           Case 1:20-cv-00751-MLB Document 1 Filed 02/18/20 Page 2 of 4




      3.      Defendant is a Delaware Corporation with its primary place of business

in San Francisco, California.

      4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a), as the

parties are citizens of different states and the amount in controversy exceeds

$75,000.00.

      5.      This is the proper venue to resolve this dispute as the Agreement sets

exclusive jurisdiction in the state or federal courts located in Atlanta, Georgia.

                             STATEMENT OF FACTS
      6.      The Agreement was entered into by Plaintiff and Defendant on or about

June 29, 2018. Plaintiff has met its obligations under the Agreement.

      7.      Defendant made one payment of $58,333.00.

      8.      Defendant failed to make any of the remaining payments required by

the terms of the Agreement.

      9.      By communication between the parties, Defendant has made a positive

and unconditional repudiation of its obligations of the contract, and has stated

outright that it does not intend to cure its breach or perform its remaining obligations.

      10.     The Agreement allowed Defendant to cancel early by giving written

notice on or before July 1, 2019, which would take effect January 1, 2020.




                                           2
         Case 1:20-cv-00751-MLB Document 1 Filed 02/18/20 Page 3 of 4




Defendant did not give written notice on or before July 1, 2019 so no cancellation

occurred.

      11.    Defendant’s failures to pay, anticipatory repudiation, and other conduct

and communications demonstrates bad faith and a stubborn litigiousness, and has

caused Plaintiff unnecessary trouble and expense.

                                    COUNT I
                                Breach of Contract
      12.    Plaintiff incorporates the allegations of Paragraphs 1-11 as if

specifically restated herein.

      13.    Plaintiff performed its obligations pursuant to the Agreement.

      14.    Defendant materially breached its obligation by failing to pay in

accordance with the Agreement.

      15.    Defendant also materially breached the Agreement by anticipatorily

repudiating its obligations to make remaining payments as required by the

Agreement.

      16.    Defendant thereby breached its obligation under the Agreement and

Plaintiff is entitled to recovery of the remaining payments owed, in the amount of

$291,665.00, plus interest, attorneys’ fees, and costs.




                                          3
         Case 1:20-cv-00751-MLB Document 1 Filed 02/18/20 Page 4 of 4




                              PRAYER FOR RELIEF
      WHEREFORE, having stated its cause of action against the Defendant,

Plaintiff pray for:

          A.      Judgment in the amount to be proved at trial for the breach of

                  contract by Defendant, plus interest, attorneys’ fees, and costs;

          B.      Expenses of litigation pursuant to O.C.G.A. § 13-6-11; and

          C.      Any and all additional relief to which it may be entitled.

                                     Respectfully submitted,

                                     CHAMBLISS, BAHNER & STOPHEL, P.C.


                                     By: /s/Nathan Lee Kinard
                                          Nathan Lee Kinard, Ga. Bar No. 176225
                                     Attorney for Freightwaves, Inc.
                                     Liberty Tower
                                     605 Chestnut Street, Suite 1700
                                     Chattanooga, TN 37450
                                     Tel: (423) 756-3000
                                     Fax: (423) 265-9574
                                     Email: nkinard@chamblisslaw.com




                                           4
